KING, Circuit Judge,
with whom W. EUGENE DAVIS, Circuit Judge, joins,
specially concurring:
I concur in Judge Benavides’s opinion granting qualified immunity to Principals Bomchill and Swanson. I do not join Part V A-C of that opinion. Nor have I joined the opinions of Judge Elrod and others deciding that the complaint states a claim for the violation by Principals Bomchill and Swanson of the First Amendment rights of the students involved here. The latter question need not have been decided now, and I think the ultimate resolution of that question would have benefitted from further factual development. The opinions of Judge Elrod and others, together with various briefs, have characterized the speech involved here as private, non-disruptive, student-to-student speech, analogizing it to a spontaneous student expression of a religious belief. I am not entirely comfortable that is all that is involved here. The pleadings suggest to me considerable parent involvement in the events at issue, a possibility that is reinforced by the *391detailed opinion of Judge Elrod. Some degree of parent involvement in those events may be inevitable by reason of the young age of the children. But it may also be caused in part by the faith of the parents. Evangelizing is an important obligation in some faiths, and parents who are adherents to such a faith might well want not only to evangelize appropriately but also to inculcate that obligation in their children and to teach them how it is done. An elementary school principal, dealing (at least in part) with parents who may reasonably be perceived as using the school venue to proselytize,1 might well be concerned about the response of other parents. Perhaps that is not an issue here, but if it is, it might have better informed the question decided by the opinions of Judge Elrod and others.

. Webster defines “proselytize” as "to recruit members for an institution, team, or group [especially] by the offer of special inducements.” Webster's Third New International Dictionary 1821 (1993).